Judgment of conviction of the County Court of Nassau county reversed upon the law and the facts, and a new trial ordered. It was error for the court to have charged the jury (1) that intercourse by defendant with women of the alleged disorderly house would be conclusive proof of knowledge of the nature of the place, and (2) that Taylor’s testimony of information given to defendant that the alleged disorderly house was such was to be considered by the jury whether or not; that information was given before or after indictment. Although the following was not urged upon this appeal, it was error to have admitted proof of identification at police headquarters by photographs, especially since the photographs were not produced at the trial, to permit proof of the raid following the last visit of defendant, but at which raid defendant was not present, and for the district attorney to attack the credibility of the People’s witness, Taylor, by showing his conviction. In the interests of substantial justice a new trial should be had. Lazansky, P. J., Rich, Hagarty and Scudder, JJ., concur; Kapper, J., dissents and votes to affirm.